                 Case 20-20403-LMI           Doc 24       Filed 10/30/20      Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

 IN RE:                                                             CASE NO.: 20-20403-LMI
                                                                    CHAPTER: 13
 Ruben Carrazana,

       Debtor.
 _____________________________________/

                           SECURED CREDITOR’S OBJECTION
                TO CONFIRMATION OF THE DEBTOR’S CHAPTER 13 PLAN
                    (For Property 565 E 8th Street, Hialeah, FL 33010-4541)

         COMES NOW, Deutsche Bank National Trust Company As Trustee For The Holders of

New Century Home Equity Loan Trust, Series 2005-A, Asset Backed Pass-Through Certificates

(“Secured Creditor”), by and through its undersigned attorney, objects to confirmation of the

Debtor's Chapter 13 Plan [DE 2] filed on September 25, 2020 (the “Plan”) and states as follows:

         1.      This Case was commenced by the filing of a Chapter 13 Voluntary Petition on

September 25, 2020.

         2.      Secured Creditor holds a first mortgage lien against real property of the Debtor

located at 565 E 8th Street, Hialeah, FL 33010-4541 (the “Property”) by virtue of a Mortgage,

securing payment of a Note, recorded on June 8, 2005 in the official records, Book 23451 at Page

1737, of the Public Records of Miami-Dade County, Florida.

         3.      The deadline for filing claims is December 4, 2020 and Secured Creditor

an t i ci p at es f i l i n g a p r o o f o f cl ai m wh i ch wi l l r ef l ect a total debt of $191,764.48, a

total arrearage of $2,356.40, and a regular post-petition monthly payment of $1,352.96.

         4.      The Plan fails to mention the Property even though Debtor signed both the Note

and Mortgage, which are attached hereto as Exhibit A.



                                                  Page 1 of 3

04-094323-B00
                Case 20-20403-LMI       Doc 24       Filed 10/30/20       Page 2 of 3



         5.     The Plan fails to provide for full payment of the secured claim in violation of

the requirements of §1325(a)(5) and Secured Creditor has not accepted the Plan.

         6.     Secured Creditor reserves the right to file a supplemental objection.

         WHEREFORE, Deutsche Bank National Trust Company As Trustee For The Holders of

New Century Home Equity Loan Trust, Series 2005-A, Asset Backed Pass-Through Certificates

files this Objection to Confirmation of the Debtor’s Chapter 13 Plan [DE 2], moves the Court

to deny confirmation of said Plan, and for such further and other relief that the Court deems

just and proper.

                                                           FRENKEL LAMBERT WEISS WEISMAN
                                                           & GORDON, LLP
                                                           Attorneys for Secured Creditor
                                                           One East Broward Boulevard, Suite 1111
                                                           Fort Lauderdale, FL 33301
                                                           Phone: 954-522-3233 x1631
                                                           Fax: 954-200-7770
                                                           Email: LSavastano@flwlaw.com

                                                           /s/ Lindsey Savastano
                                                           Lindsey Savastano, Esq.
                                                           Florida Bar No. 57079




                                             Page 2 of 3

04-094323-B00
                Case 20-20403-LMI      Doc 24       Filed 10/30/20       Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing has been served via electronic
transmission (CM/ECF) to the U.S. Trustee, and all Counsels of record and/or United States first
class mail postage prepaid to the below Mailing List this 30th day of October, 2020.

MAILING LIST

Attorney for Debtor
Robert Sanchez, Esq.
355 W 49 St.
Hialeah, FL 33012

Debtor
Ruben Carrazana
565 E 8th Street
Hialeah, FL 33010-4541

Trustee
Nancy K. Neidich
POB 279806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

                                                          FRENKEL LAMBERT WEISS WEISMAN
                                                          & GORDON, LLP
                                                          Attorneys for Secured Creditor
                                                          One East Broward Boulevard, Suite 1111
                                                          Fort Lauderdale, FL 33301
                                                          Phone: 954-522-3233 x1631
                                                          Fax: 954-200-7770
                                                          Email: LSavastano@flwlaw.com

                                                          /s/ Lindsey Savastano
                                                          Lindsey Savastano, Esq.
                                                          Florida Bar No. 57079




                                            Page 3 of 3

04-094323-B00
